BATCHELDER, Circuit Judge.
Crystal Tapia appeals the district court’s order granting the defendants’ renewed motion for summary judgment on her claims of intentional infliction of emotional distress and legal malpractice, arising out of a custody dispute incident to a divorce, in which defendant P. Joseph Haas represented Tapia. The district court earlier granted summary judgment to Haas and his law firm, Dresser, Dresser, Gilbert and Haas, P.C., on Tapia’s claims of conspiracy and deprivation of federal rights under 42 U.S.C. §§ 1983 and 1985, and breach of contract and fiduciary duty. After a period of discovery, the district court granted summary judgment on the intentional infliction of emotional distress and legal malpractice claims, holding that they were barred by the applicable Michigan statutes of limitation. Tapia appeals only the latter order.
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we conclude that the district court’s order thoroughly and accurately sets out both the undisputed facts and the governing law. Because the issuance of a full opinion would serve no jurisprudential purpose and would be duplicative, we AFFIRM on the basis of the district court’s well-reasoned opinion the order granting summary judgment.